Citation Nr: 1819665	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  08-23 156A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a higher evaluation for service-connected degenerative disc disease of the lumbar spine, initially rated at 10 percent prior to February 26, 2007, then at 20 percent prior to September 15, 2014, and then at 40 percent on and after September 15, 2014. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2002 to September 2003.  Prior to this the Veteran had been on reserve duty since 1973.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from October 2006 and June 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.   

During the pendency of the appeal, in a January 2012 rating decision, the RO increased the evaluation of the Veteran's degenerative disc disease, lumbar spine, from 10 percent to 20 percent, effective February 26, 2007.  In a May 2015 rating decision, the RO again increased the evaluation of that disability from 20 percent to 40 percent effective September 15, 2014.  As higher ratings are available throughout the appeal period, and as the Veteran is presumed to be seeking the highest possible rating unless he indicates otherwise, the issue of entitlement to a higher schedular evaluation for degenerative disc disease, lumbar spine, remains before the Board.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  

The 2015 rating decision also assigned 40 percent evaluations for right and left lower extremity lumbar radiculopathy.  The Veteran did not appeal the effective date or the percentages assigned and thus they are not addressed herein.

The Veteran testified at an August 2013 videoconference hearing before the undersigned Veterans Law Judge and a transcript of that proceeding is of record.

The Veteran also initiated an appeal as to the denial of service connection for posttraumatic stress disorder (PTSD), and to the evaluations assigned for tinnitus, bilateral hearing loss and left inguinal hernia.  In a January 2012 rating decision, the RO granted service connection for PTSD.  In a July 2014 decision, the Board dismissed the Veteran's claim for an evaluation higher than 10 percent for tinnitus, and denied the Veteran's claim for a compensable evaluation for a left inguinal hernia.  In April 2016, the Board denied entitlement to a compensable evaluation for hearing loss.  The issues remaining in appellate status are reflected on the title page of this document.  The remaining issues on appeal matters were previously remanded by the Board in July 2014 and April 2016, and have since been returned to the Board for further appellate review.


FINDINGS OF FACT

1.  Prior to February 26, 2007, the Veteran's lumbar spine disorder was characterized by a history of muscle spasms and mild deviation of the spine to the right, but forward flexion was not limited to less than 30 degrees and there was no evidence of ankylosis or intervertebral disc syndrome.

2.  Prior to June 15, 2013, the Veteran had forward flexion of the spine limited to 40 degrees, but not less than 30 degrees and there was no evidence of ankylosis or intervertebral disc syndrome.

3.  On and after June 15, 2013, the Veteran's lumbar spine disorder resulted in forward flexion of the spine to less than 30 degrees, but the Veteran does not have ankylosis and the preponderance of the evidence demonstrates that he does not have intervertebral disc syndrome resulting in incapacitating episodes for at least 6 weeks during a 12 month period.  

4.  The Veteran is not unable to secure or follow a substantially gainful occupation solely due to his service connected disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for an initial 20 percent rating prior to February 25, 2007 and through June 14, 2013 for service-connected lumbar spine degenerative disc disease are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5242 (2017).

2.  On and after June 15, 2013, the criteria for a 40 percent rating for lumbar spine degenerative joint disease are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, DC 5242 (2017).

3.  The criteria for a TDIU are not met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2017).  With regard to his lumbar spine claim, the Veteran is challenging the underlying evaluation assigned for the grant of service connection.  Where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated, and there is no need to provide additional § 5103 notice, nor is there prejudice from absent notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); VAOPGCPREC 8-2003 (Dec. 22, 2003).  

With regard to entitlement to a TDIU, the Veteran did not receive VCAA notice prior to the first adjudication of the claim in November 2015; however the November 2015 rating decision included the information regarding the elements necessary to substantiate the claim and the matter was readjudicated in a September 2017 Supplemental Statement of the Case (SSOC) following the Board's remand.  Also, the Veteran submitted documentation alleging he was unemployable due to his service-connected back disability, and his employer returned the required information.  The Board remand directed appropriate development necessary to substantiate the remaining elements of the claim.  All relevant evidence has been obtained and the Veteran has submitted all required documentation necessary to substantiate his claim.  Accordingly, the Board finds that the duty to notify and assist the Veteran has been met with regard to the TDIU claim.

Regarding the Veteran's lumbar spine increased rating claim, VA treatment records from 2017 report the Veteran underwent lumbar spine surgery at a private clinic in February 2017, and the private surgical records have not been obtained.  VA treatment records and a May 2017 VA examination include findings following the surgery that show the Veteran's symptoms had improved and he did not have ankylosis or intervertebral disc syndrome.  The Veteran's lumbar spine disorder is rated at 40 percent effective June 15, 2013; and he is only entitled to higher evaluations after that date if there is evidence of ankylosis or intervertebral disc syndrome with incapacitating episodes totaling 6 weeks over the prior 12 months.  In light of the VA treatment records indicating an improvement of symptoms following the February 2017 surgery and the absence of ankylosis or intervertebral disc syndrome with incapacitating episodes, the Board finds that there is not a reasonable possibility that the outstanding private surgical records would substantiate a claim for a rating higher than 40 percent.  See 38 C.F.R. § 3.159(d).  

The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in August 2013.  The Board finds that all requirements for hearing officers have been met.  38 C.F.R. § 3.103(c)(2) (2017); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  To the extent that any evidentiary deficiency was noted, the Board finds that it has been cured on remand.

The Board also finds compliance with the Board's prior remand directives.  The June 2014 Board remand directed the AOJ to obtain outstanding VA treatment records, to request authorization from the Veteran to obtain medical records related to a worker's compensation claim for a back injury, and to schedule the Veteran for another VA examination to assess the severity of his lower back disorder.  The authorization was requested in August 2014, medical records related to the Veteran's work-related injury were obtained, and an additional examination was secured.  The April 2016 Remand directed the AOJ to request authorization to obtain recent private spine surgery records, and to secure another VA examination.  The issue of entitlement to a TDIU was remanded to obtain a social and industrial survey and to obtain outstanding Social Security Administration (SSA) records.  All outstanding records were obtained and the Veteran was afforded the requested examinations.  The RO then issued a SSOC addressing the newly received evidence.  Accordingly, additional remand is not warranted.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board will proceed to address the merits of the claim.

Increased Evaluations

The Veteran seeks entitlement to higher evaluations for his lumbar spine disorder.  Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2017).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1 (2017).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2017).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2017). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2017).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

Where entitlement to compensation has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where an appeal is based on an initial rating for a disability, however, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In either case, if later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Fenderson, 12 Vet. App. at 126; Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).  When adjudicating a claim for an increased initial evaluation, the relevant time period is from the date of the claim.  Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), rev'd in irrelevant part, Moore v. Shinseki, 555 F.3d 1369 (2009).  When adjudicating an increased rating claim, the relevant time period for consideration is the time period one year before the claim was filed.  Hart, 21 Vet. App. at 509.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2017).  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59 (2017).

VA examinations for musculoskeletal conditions must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  38 C.F.R. § 4.59 (2017); Correia v. McDonald, 28 Vet. App. 158 (2016).  

The Veteran's lumbar spine disability is currently rated under 38 C.F.R. 4.71a, DC 5242.  Under the general rating formula for diseases and injuries of the spine, a 10 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, the combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. 38 C.F.R. § 4.71a (2017), DCs 5235-5243.

A 20 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees, but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent evaluation is warranted where there is unfavorable ankylosis of the entire cervical spine; or forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted if there is unfavorable ankylosis of the entire spine.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 40 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months. 38 C.F.R. § 4.71a, DC 5243 (2017). A maximum 60 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  For the purposes of evaluations under DC 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 38 C.F.R. § 4.71a, DC 5243, n.1.

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence of the record; every item of evidence does not have the same probative value.  When there is an approximate balance of evidence for and against the issue, reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran first underwent a VA spine examination in March 2004.  The Veteran reported a history of having back muscle tightness and numbness on the left side that he relieved by walking around.  On examination, the Veteran accomplished lumbar flexion to 85 degrees, extension to 35 degrees, lateral flexion to 40 degrees, and rotation to 35 degrees.  With tandem walking, the Veteran had mild incoordination.  The examiner diagnosed lumbar-sacral pain with a history of muscle spasm and small anterior spurs at L2 and L4 with mild deviation of the spine to the right that caused mild to moderate functional impairment.  

An October 2004 VA physical therapy record documented the Veteran had chronic low back pain that was made worse with walking, and radiating pain down his left leg.  The flexibility of the spine was limited in anterior bending and lateral rotation.

An October 2006 and November private treatment records from Dr. MC documented the Veteran had ongoing lower back pain with a full range of motion, and his gait was normal.  He was treated with epidurals.

January 25, 2007 private treatment record received February 26, 2007 from Dr. JD documented the Veteran had significant back pain secondary to arthritis and was severely limited by his pain.  He was only able to forward flex to 40 degrees and had minimal ability to extend and laterally rotate the trunk.  His back problems interfered with his ability to perform his job where he worked on military aircraft doing sheet metal repair.  

The Veteran underwent a VA spine examination in July 2007.  The Veteran was currently employed repairing helicopters at Fort Rucker.  He had problems with repetitive stooping and bending and with prolonged standing or climbing, and was unable to carry heavy weight.  The Veteran reported ongoing lower back pain associated with malaise, numbness, and weakness with flares of pain every other day relieved by medication and sitting.  He had an antalgic gait and had fallen twice over the prior year, and had also undergone a series of epidural blocks.  The Veteran accomplished 66 degrees of range of motion in flexion and 20 degrees in extension, with pain on motion.  There was increased pain, fatigue, weakness, and lack of endurance on repetitive testing.  On examination the Veteran had a positive left side left leg test.  The examiner did not report evidence of ankylosis or incapacitating episodes, and diagnosed lumbar spine degenerative disc disease.

A November 2007 letter from the Veteran's private chiropractor, Thompson Family Chiropractic documented the Veteran had a history of lower back pain with numbness and tingling in his lower extremities with a diagnosis of lumbar spine neuritis or radiculitis.  

A December 2009 VA treatment note documented the Veteran reported he could not take his back pain medication and work.  A January 2010 VA primary care note documented the Veteran continued to have chronic lower back pain and was quite active and working two jobs. 

The Veteran underwent another VA spine examination in July 2011 and the examiner noted diagnoses of degenerative disc disease and chronic low back pain.  The Veteran reported his back was constantly flared every hour of every day, and the examiner noted that the pain described was a chronic issue rather than a flare.  The Veteran reported that his back pain was aggravated by physical activity, and that he was unable to sit or stand for long periods, which impacted his ability to do his job.  Initial range of motion testing showed forward flexion limited to 50 degrees with objective evidence of painful motion at 10 degrees, and extension limited to 10 degrees with painful motion at 5 degrees.  The Veteran was able to perform three repetitions without additional limitation of range of motion in flexion or extension.  Overall the functional impairment of the spine was characterized as less movement than normal and pain on movement.  The Veteran had decreased sensation to light touch on both thighs, and a left leg straight leg test was positive.  The examiner indicated the Veteran had no radicular pain or other signs or symptoms of radiculopathy.  The Veteran did not have intervertebral disc syndrome.  

A July 2011 Vocational Rehabilitation counseling narrative documented the Veteran requested assistance with completing his associate's degree to allow him to be a full time instructor.  The Veteran had previously taught sheet metal working, but his former employer had sent a letter stating that the Veteran had been hired on a temporary basis but needed an associate's degree to maintain his employment.  The Veteran reported he only needed to complete a few additional courses to obtain his associate's degree.  An October 2011 record then documented the Veteran was scheduled to return to training in August 2011 but failed to do so, and had also failed to maintain contact with the vocational rehabilitation office.  

A July 2011 VA PTSD examination report documented the Veteran had not lost any time from work due to PTSD symptoms, and his PTSD was mild.  VA determined the Veteran's PTSD resulted in decreased work efficient and ability to perform occupational tasks only during periods of significant stress.

A November 2011 Hughston Clinic record documented the Veteran had lower back pain that radiated to his bilateral legs.  The pain was worse at night, and when standing or walking.  The Veteran had normal gait and full range of motion of the lumbar spine, and radiographs were significant for severe facet arthrosis at L4-5 and moderate facet arthrosis at L5-S1, otherwise unremarkable study of the lumbar spine.  The Veteran received nerve block injections that did not relieve his symptoms.

At a March 2012 VA hernia examination, the Veteran reported that due to hernia and back pain he reported to work late about twice per month, but had not missed any full work days.  At times, he received an accommodation in his tasks to allow for less overhead reaching or lying supine, and light lifting.

A July 2013 private record from Dr. FB documented the Veteran had an exacerbation of lumbar spine pain after a fall at work.  He also reported pain down his leg into his foot that was tingling, burning, and constant.  Examination showed poor range of motion and a positive straight leg test on the right.  The Veteran was referred for epidural injections and physical therapy.  

July 2013 treatment notes from Southern Bone and Joint Rehab documented the Veteran had constant back pain and numbness and tingling in lower extremities.  His back pain was exacerbated by a fall at work that had occurred on June 15, 2013.  Examinations showed that the Veteran had 15 percent of normal flexion of the lumbar spine and 30 percent of normal extension.  Normal flexion is to 90 degrees, therefore 15 percent equates to 13.5 degrees in flexion.  

At the August 2013 hearing, the Veteran testified that he had been placed on light duty due to his recent fall, and had difficulty walking, sitting, or standing.  He reported he was unable to take pain medication because his job did not allow any medication with side effects of grogginess.  He reported difficulty sleeping due to the pain, and that his pain was unrelieved by physical therapy or epidurals.

A September 2013 private rehab outcome summary documented the Veteran underwent testing to see the degree of functional impairment due to his work-related fall, and the results were invalid due to symptom and disability exaggeration, significant non-organic signs, and failed validity criteria that represented a conscious effort to demonstrate a greater degree of pain and disability than was present.  Lumbar range of motion testing had shown the maximum lumbar flexion angle to be 15 degrees and the maximum extension angle to be to 5 degrees.  Supine straight leg testing was positive bilaterally.  The examiner reported the Veteran's results showed he was capable of light to medium physically demanding work, but this was not felt to be accurate due to the poor validity of the test.  For example, the examiner noted that during the gait examination portion the Veteran had decreased speed and an antalgic gait, but during other portions of the examination he was noted to ambulate with no gait deviations and good speed.  The Veteran was recommended to be released to full work duty.

June through August 2014 treatment notes from Hughston Clinic documented the Veteran continued to work as a helicopter mechanic and was able to perform his job, but had some days where it was extremely difficulty due to back pain with radiating leg pain.  The assessment was lumbosacral spondylosis and radiculitis.  In June 2014, the Veteran was only able to accomplish forward flexion to 5 degrees in active range of motion, and extension was limited to 0.

The Veteran underwent another VA spine examination in September 2014, at which time the examiner noted diagnoses of degenerative disease of the lumbar spine with radiculopathy and intervertebral disc syndrome which the examiner stated had been diagnosed in 2014.  The Veteran reported flare-ups that impacted the function of the back and caused the Veteran to have difficulty performing his usual occupation.  Range of motion testing showed flexion limited to 30 degrees with painful motion beginning at 0 degrees, and extension to 30 degrees or greater with pain at 0 degrees.  After three repetitions, extension was additionally limited to 15 degrees.  Straight leg testing was positive bilaterally and indicated involvement of the sciatic nerve.  The examiner reported the Veteran had intervertebral disc syndrome with at least 6 weeks total of incapacitating episodes over the prior 12 months.  The examiner indicated the Veteran had reduced muscle strength in the bilateral lower extremities and additional limitation of functional impairment during flare-ups characterized by extension additionally limited to 15 degrees.  The Veteran stated he was unable to provide an estimate on the additional degree of functional impairment in terms of range of motion loss.  

October 2014 treatment records from the Hughston Clinic document the Veteran underwent cervical spine and left shoulder surgery in September 2014 and the physician indicated he was unable to work for 6 weeks.

A December 2014 VA treatment record documented the Veteran was concerned he would be unable to work due to left knee swelling and difficultly kneeling.  A VA mental health record from that month documented the Veteran was managing his PTSD, although he was easily aggravated.  His memory was intact and his thought process was organized.

The Veteran applied for SSA disability benefits claiming that he was unable to work due to problems with his lower back, neck, shoulders, wrist, and PTSD.  January 2015 SSA documents report the Veteran was too disabled to work and had a primary disorder was degenerative disorder of the back, and a secondary disorder of anxiety.  The Veteran had some sustained concentration and persistent limitations due to mental health conditions, including a moderately limited ability to carry out detailed instructions, to interact appropriately with the general public, to accept instruction or respond to criticism, and to respond appropriately to changes in a work setting.  The Veteran was not significantly limited in any other area.  He was capable of carrying out short and simple instructions.  The Veteran needed a work environment with limited contact with the general public, and criticism provided in a non-confrontational manner.  Changes in the work setting should also be gradual and infrequent.  The Veteran also had multiple joint dysfunction.  The Veteran had the following exertional limitations: occasionally lifting 20 pounds, frequently lifting 10 pounds, standing or walking 6 hours, sitting for 6 hours, and occasional pulling and pushing.  The Veteran was assessed as having a light maximum sustained work capacity, and he had completed 14 years of education.  The examiner determined the Veteran was unable to perform any of his past relevant work due to his disabilities.

In May 2015, the Veteran wrote that he had 7 major surgeries over the past 5 years and eventually had to medically retire.  He reported that since September 2014 he had neck and left shoulder surgery, and a nerve block for his lower back.  He stated he had been approved for SSA disability benefits because he could no longer climb, bend, lift, or work overhead. 

In a July 2015 statement, the Veteran wrote that he had 2 operations on his left shoulder and 1 on the right shoulder, carpal tunnel release surgery, cyst removal of the right kidney, injections in both knees, and a lower back nerve block.  He wrote that he was no longer able to do the physical requirements of his job, including kneeling, reaching, climbing, bending over, carrying heavy tools, and walking on concrete most of the day.  In his July 2015 application for increased compensation based on unemployability, the Veteran reported his lower back prevented him from securing or following a substantially gainful occupation.  He reported he last worked full time in September 2014 as a sheet metal mechanic and teacher.

At a June 2015 VA mental health appointment, the Veteran stated that he had not been able to work since his shoulder surgery in March.

In July 2015 the Veteran's employer returned an information form indicating that the Veteran went on medical leave on September 20, 2014.  Prior to that he had worked full time as an aircraft structural mechanic.  The employer did not indicated whether the Veteran had lost any time during the prior 12 months due to disability, or whether any concessions were made to the Veteran by reason of age or disability.

The Veteran underwent another VA back examination in November 2015.  The examiner diagnosed degenerative arthritis of the spine, degenerative disc disease of the spine, and lumbar radiculopathy.  The Veteran reported ongoing back pain that worsened with prolonged immobility either sitting or standing.  He had chronically decreased back motion and ongoing radicular symptoms of numbness, tingling, and burning down the back of his legs.  He did not report any flares of back pain.  Forward flexion was limited to 30 degrees and extension to 10 degrees.  The Veteran had pain on motion and there was evidence of pain with weight bearing.  The Veteran had moderate radicular symptoms of the bilateral legs due to moderate incomplete paralysis of the sciatic nerve.  There was no ankylosis, and the Veteran did not have intervertebral disc syndrome.

The Veteran underwent several additional VA examinations in November 2015 to assess the functional impairment due to his other service connected disabilities.  In November 2015 VA also obtained an opinion on whether the Veteran's service-connected disabilities rendered him unemployable.  The examiner reviewed the Veteran's VA treatment records only and conducted an in-person examination.  The examiner opined that the Veteran was not unemployable solely due to his service-connected disabilities.  Rather, the Veteran had other conditions that impacted his ability to secure and maintain substantially gainful employment, such as left shoulder problems, cervical spine problems, and knee conditions.  The examiner noted that on his application for a TDIU, the Veteran stated he had been on medical leave as an aircraft mechanic following his September 2014 cervical spine surgery.  Regarding his lumbar spine disorder to include radiculopathy, the examiner stated that the Veteran would be precluded from moderate or heavy lifting, repetitive bending or twisting at the waist, or prolonged bending over at the waist.  The left inguinal hernia precluded heavy lifting, or bending and twisting at the waist.  These conditions did not limit sedentary activity other than the need to occasionally get up and move around after seated for a prolonged period of time.  In all, none of the Veteran's service-connected disabilities would preclude sedentary employment.

The Veteran underwent cervical spine surgery in April 2016, but did not undergo any lumbar spine surgical intervention.

A February 2017 VA primary care note documented the Veteran had lower back pain he rated at a 10 out of a scale of 1 to 10.  He had normal range of motion.

An April 2017 VA treatment record documented the Veteran was doing very well following his February 2017 lumbar spine surgery with reduced back pain.  

The Veteran underwent another VA examination in May 2017 and the examiner diagnosed degenerative lumbar spine disease status post laminectomy in 2017.  The Veteran reported he underwent lumbar spine fusion surgery in February 2017.  He reported that since his lumbar spine surgery he has soreness and stiffness in his hips with rainy weather and bilateral radiculopathy.  He reported he was unable to lift over 25 pounds and could not do repetitive bending, but his surgery had resolved his back pain.  He reported flare-ups of back symptoms described as increased stiffness in the back.  He reported that due to back symptoms he could do no heavy lifting or repeated bending, and could only walk short distances.  The Veteran accomplished 35 degrees in forward flexion on initial range of motion and 10 degrees in extension.  There was no pain noted on examination in active or passive motion, or evidence of pain in weight bearing.  He was able to perform three range of motion repetitions.  The examiner indicated that lack of endurance significantly limited functional ability with repeated use over a period of time, but was unable to describe the additional loss of range of motion without direct observation at the time.  There was no ankylosis, and the Veteran did not have intervertebral disc syndrome. The Veteran had scars related to his lumbar spine surgery; however, those scars were not painful, unstable, did not have a total area equal to or greater than 39 square centimeters, and were located on the lumbar spine area.  The examiner indicated that due to the Veteran's lumbar spine disorder, he had limitations in sitting, bending, lifting over 25 pounds, or climbing.

The Veteran was also afforded a social industrial survey in May 2017, at which time he reported he quit working due to back and neck pain.   The social worker reported that the Veteran had worked over the prior 10 years as a sheet metal mechanic, and was no longer able to work due to physical and mental health conditions.  The Veteran reported that at work he had difficulty dealing with the personalities of some of his coworkers.  The social worker concluded that the Veteran's chronic lower back, cervical spine, and shoulder pain, along with multiple surgeries limited performance of daily activities, and the Veteran had limited social involvement due to his physical limitations.  Ultimately, the Veteran was unable to work due to a combination of both service-connected and non service-connected disabilities.

At an August 2017 VA appointment, the Veteran had normal range of motion of the back and a normal gait.

The foregoing evidence demonstrates that prior to February 26, 2007 the criteria for an initial 20 percent rating is warranted based on evidence of muscle spasm resulting in an abnormal spinal curvature and flexion limited to 40 degrees.  The March 2004 VA examiner documented that the Veteran had a history of muscle spasms and slight lumbar spine deviation to the right, and the January 2007 private treatment records showed flexion limited to 40 degrees.  Thus, the criteria for an initial 20 percent evaluation prior to February 26, 2007 are met.  38 C.F.R. § 4.71a DC 5242.  

Prior to June 15, 2013 the criteria for a rating higher than 20 percent are not met as forward flexion of the spine was not limited to 30 degrees or less, and he did not have ankylosis or intervertebral disc syndrome with incapacitating episodes.  See July 2007 and July 2011 spine examinations.  While the Veteran reported constant flares of back pain, the July 2011 VA examiner explained his reports of flares were consistent with chronic symptoms rather than true flares.  Although pain was noted at 10 degrees in flexion at the July 2011 VA examination, the Veteran was able to accomplish 50 degrees in flexion and had no reduction in range of motion following repetitive use testing.  The Board does not find that the evidence of painful motion at 10 degrees in flexion warrants a higher rating as the Veteran was nevertheless able to accomplish flexion to 50 degrees.  Also, private treatment records from November 2011 showed the Veteran had normal range of motion of the spine.  In sum, the Board finds that the preponderance of the evidence demonstrates that forward flexion of the lumbar spine was not limited to 30 degrees or less and there was no evidence of ankylosis or intervertebral disc syndrome, thus the criteria for an evaluation higher than 20 percent prior to June 15, 2013 are not met.  38 C.F.R. 
 4.71a DC 5242.  

On and after June 15, 2013 the evidence demonstrates that a 40 percent evaluation is for assignment because the Veteran's lumbar spine disorder was aggravated by a fall at work and flexion was limited to less than 30 degrees.  See July 2013 private rehabilitation center notes.  Although the September 2013 private rehabilitation report documented the Veteran was suspected of symptom exaggeration during recent examination, the examiner specifically cited to exaggerated reports of pain and gait disturbance.  The Board observes that the Veteran's limitations of lumbar spine range of motion at the September 2013 evaluation were consistent with the limitations observed during physical therapy.  Resolving any doubt in the Veteran's favor, the Board finds that the criteria for a 40 percent rating are met effective the date of the Veteran's fall at work based on flexion limited to 30 degrees or less.  38 C.F.R. § 4.71a, DC 5242; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

As the Board is granting the highest schedular evaluation based on limitation of motion of the spine without ankylosis, any deficiency in the 2014, 2015, and 2017 VA examiners' findings related to the additional degree of functional impairment during flares of symptoms is moot.   

The evidence does not show that entitlement to an evaluation higher than 40 percent is warranted for the period on and after June 15, 2013 as the Veteran did not have ankylosis, and the preponderance of the evidence does not show the Veteran has intervertebral disc syndrome with incapacitating episodes totaling at least 6 weeks during a 12 month period.  At no point has the Veteran been diagnosed with ankylosis of the lumbar spine.  The September 2014 VA examiner diagnosed intervertebral disc syndrome with incapacitating episodes lasting at least 6 weeks over the prior 12 months.  The 2014 examiner did not cite to any evidence or testimony to explain that conclusion, and the examiner's findings are inconsistent with the other evidence of record; namely, September 2013 private rehabilitation documents showing the Veteran was released for full work duty and August 2014 private treatment records documenting that the Veteran only had some days where it was difficult to work due to back and leg pain.  While the evidence shows the Veteran was unable to work for 6 weeks in 2014 due to cervical spine surgery, the Veteran is not service-connected for a cervical spine disability.  The November 2015 and May 2017 VA examiners also clarified that the Veteran did not have intervertebral disc syndrome.  In sum, the preponderance of the evidence does not demonstrate that the Veteran has intervertebral disc syndrome with incapacitating  episodes totaling 6 weeks and there is no evidence of ankylosis to warrant an evaluation higher than 40 percent at any point during the appeal period.  

The evidence demonstrates that the Veteran was diagnosed with lumbar radiculitis prior to September 15, 2014.  See November 2007 private chiropractor record.  While the July 2011 VA examiner did not diagnose radiculopathy, that examiner also reported the Veteran had decreased sensation to light touch on the bilateral thighs and a positive left leg straight leg test.  August 2014 private treatment records also confirmed the presence of lumbar radiculitis.  Thus, the Board finds that a separate evaluation for lumbar radiculitis is warranted prior to September 15, 2014.

The Veteran is not entitled to a compensable rating for his service-connected lumbar scars related to the February 2017 lumbar spine surgery as the scars are not painful or unstable; do not cover a total area greater than 6 inches; and are not located on the head, neck, or face.  See 38 C.F.R. § 4.118, DCs 7800-7804 (2017).

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

TDIU

In July 2015 the Veteran reported that he was unable to work due to his lower back disorder.  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  See 38 C.F.R. 4.16(b) (2017).  A TDIU may be assigned when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that: if the veteran has only one such disability, the disability must be rated at 60 percent or more, or, if the veteran has two or more disabilities, at least one disability is rated at 40 percent or more and additional disabilities bring the veteran's combined disability rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2017).  In cases where the Veteran does not meet the schedular requirements for a TDIU but is unable to secure or follow a substantially gainful occupation by reason of service-connected disability, rating boards should refer the issue of entitlement to an extraschedular TDIU to the Director of Compensation Service for extraschedular consideration.  Id.  

The Veteran reported he has not worked since September 20, 2014.  As of September 15, 2014 the Veteran has the following service-connected disorders:  lumbar spine disorder, urethral stricture, tinnitus, ilioinguinal nerve damage of the left leg, PTSD, hearing loss, left inguinal hernia, scars, and radiculopathy of the bilateral lower extremities.  From September 20, 2014 the Veteran's lumbar spine is rated at 40 percent, and his combined disability rating was greater than 70 percent.  Thus, the Veteran has met the schedular requirements for a TDIU for the entire period he has been unemployed.

The Board finds that entitlement to a TDIU is not warranted based on the combined effects of the Veteran's service-connected physical and mental health disabilities.  The Veteran has reported that, in addition to his lumbar spine disorder, disorders related to the neck, shoulders, knee and wrist prevented him from working.  See December 2014 VA treatment record; see SSA application for benefits; see June 2015 VA mental health note; see May 2017 social industrial survey.  Private treatment records through August 2014 show the Veteran continued to work and was able to perform his job despite his lumbar spine disorder although some days it was extremely difficult.  More recent VA treatment records from 2017 demonstrate the Veteran's lumbar spine has improved following surgery and as of August 2017 he had a normal range of motion and normal gait.  The November 2015 VA examiner determined the Veteran was capable of sedentary employment.  

The evidence also does not show that PTSD in combination with other service-connected disabilities renders the Veteran unemployable despite the treatment records indicating the Veteran is disabled due to physical and mental health disabilities.  SSA found the Veteran to be disabled primarily due to his lower back and mental health disorders and the 2017 VA social and industrial survey also reported the Veteran was unable to work due to a combination of physical and mental health disabilities.  At the 2017 exam, the Veteran only reported some difficulty dealing with the personalities of his coworkers.  Notably, at no point has the Veteran reported that he is unable to maintain employment due to his PTSD, and while he was employed he only reported occasional difficulty dealing with his coworker's personalities.  Rather, he has consistently asserted he is unable to work due to physical disability.  The 2011 VA examiner also found that the Veteran's PTSD symptoms were mild and had not resulted in any time lost from work.  Overall, the Board concludes that the Veteran's combined service-connected disabilities do not prevent him from sedentary employment.  

In sum, the evidence shows that the Veteran is not unable to secure or follow a substantially gainful occupation that is consistent with his education and experience as a result of his service-connected disabilities.  The Veteran has completed 14 years of education, and has teaching experience.  See July 2011 vocational rehabilitation record; see July 2015 TDIU application.  While SSA found the Veteran was too disabled to perform his prior occupation as an aircraft mechanic, SSA did not address the Veteran's teaching history or whether the Veteran was capable of sedentary employment.  Additionally, SSA considered the effects of other non-service connected disabilities when reaching the ultimate conclusion the Veteran was too disabled to work.  The Board finds the Veteran's capability to perform sedentary employment is consistent with his prior experience as a teacher and 14 years of education, and therefore he is not precluded from gainful employment solely due to his service-connected disabilities.  38 C.F.R. § 4.16.
 

ORDER

Entitlement to an initial 20 percent rating prior to February 25, 2007 for service-connected lumbar spine degenerative disc disease is granted. 

Entitlement to a 40 percent evaluation for lumbar spine degenerative disc disease on and after June 15, 2013 is granted.

Entitlement to a TDIU is denied.




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


